﻿At the outset, Sir, I should like to express my most sincere congratulations on your well-deserved election to the presidency of the forty-sixth session of the General Assembly. It is indeed my earnest hope that under your leadership, this Assembly, which is meeting at such a crucial juncture of new international circumstances, will take constructive steps towards the enhancement of international peace, security and cooperation.
I also take this opportunity to offer my congratulations to the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the People's Democratic Republic of Korea and the Republic of Korea on their recent admission to the United Nations. Now that the two Koreas have joined the United Nations, I hope that the longstanding aspirations of the Korean people for unity will soon materialise.
In the course of the past few years, the world has undoubtedly undergone unprecedented developments, the most significant being, one might surmise, the crashing collapse of communism after 70 years of what was made to appear as unchallenged rule. I find this an opportune moment to congratulate the people and leadership of the Soviet Union on such an historic triumph, and to express my satisfaction at the realization of the aspirations of the people of the Soviet Union. The Islamic Republic of Iran, which shares extensive borders with a
number of Soviet Republics, follows the developments in this country with great interest. Moreover, in the light of its friendly relations with the central Government and many commonalities with its Asian Republics, the Islamic Republic of Iran is committed to the promotion and expansion of bilateral cooperation with the Soviet Union and its Republics.
Today, the most important issues on the international agenda relate to the future structure of international relations and the concept of a new world order. The world after the cold war needs a new order; this is indisputable for the simple reason that the past order governing international relations has been unjust and inherently unstable. Therefore, now that the bipolar world that used to exist has all but crumbled - and gone with it, albeit, not fully, the past suspicions and rivalries which overshadowed the principles of the Charter - there seems to exist a golden opportunity for a new world order: a new order founded on the United Nations Charter and the principles of justice, peace, security, equality, mutual respect for sovereignty and the territorial Integrity of States, and for the cultural and moral values of all nations. Under the present circumstances, it is necessary that views be exchanged on the definition and formulation of the world order in such international forums as the United Nations General Assembly, which comprises almost all members of the international community.
Undoubtedly, the universality, acceptability and success of the new order can be guaranteed only through the active and serious participation of all members of the international community, particularly the third-world countries, which have thus far had little, if any, role in shaping the international order. Divine values should guide the process of the formulation and implementation of the future order; this imperative would ensure a healthy and sound order and preclude the recurrence of past aberrations and failures.
Based on the principles just mentioned, I should like to outline the elements that would constitute the future world order:
First, the United Nations should play a central role in guiding and coordinating the new world order. As such, it is incumbent on the Organization to rely on and operate in consonance with the views of its membership, and to distance itself from the traditional influence of the mighty - an unfortunate hallmark of the past unjust order. For the United Nations to play such a role, it needs to be strengthened in various fields. The issue of the revitalization of the United Nations, which is central to the Organisation's relevance and its new role in the future order, needs to be addressed in earnest by all Members. Reappraisal of the structure, operating procedure and performance of the Security Council, the General Assembly, and the Secretariat, as the three main organs, figures prominently in this process. It should be borne in mind, however, that the issue of revitalization is of a functional nature, and, as such, should not lead to controversy involving national interests.
Secondly, universal respect for human rights, as an important objective of mankind, is destined to occupy a place of distinction in the future world order. The exalted and sublime worth of the human person does not allow for monopoly by a particular system of thought or for manipulation for ulterior objectives. In order to ensure universal respect for human rights, mechanisms and arrangements are needed to widen and enrich the philosophical and conceptual foundations of human rights through an honest and vigorous consideration of the religions, traditions and cultures of various societies. This also entails a balanced emphasis on economic, social and cultural rights in parallel with civil and political rights. Furthermore, the well-placed emphasis on humanitarian aspects in the future order makes imperative, inter alia, the provision of practical measures to promote and expedite the efficacy of humanitarian assistance in emergency situations arising out of natural disasters and social and political crises. The inadequacy of international assistance to deal with the most basic needs created by the recent huge influx of Iraqi refugees into the Islamic Republic of Iran in the wake of the Persian Gulf crisis clearly underlined the debilitating lack of well-established mechanisms for a prompt and adequate international response.
Thirdly, if history is any indication, the stability and non-violent preservation of any system depend on economic justice. Hence, for the new world order to succeed it is imperative that it be constructed in such a way that it would, among other things, enable the developing countries - by providing the necessary structural mechanisms and guarantees and the conducive milieu - to devote their actual a, well as their potential resources, both intellectual and material, to the evolution from the present unenviable state of desperate underdevelopment and stagnation into productive and creative societies consonant with and worthy of human dignity, The Secretary-General's treatment, in his report on the work of the Organisation, of the world economic situation in general and, in particular, of the ever-deteriorating position of most of the developing countries amply illustrates the gloomy economic situation in the larger part of the world. Although the responsibility for solving economic problems at the national level rests first and foremost with the countries concerned, no national effort, however vigorous, can prove to be viably sustainable unless it is viewed within the context of a common responsibility of the world community and, more importantly, unless it is supported by appropriate arrangements, the conducive milieu, and effective international assistance.
Fourthly, preservation of the environment as the common heritage of mankind, and also as an asset for future generations, has fortunately received the ever-increasing attention of the world community. This positive trend deserves further accentuation in the new order. Since the negative consequences of the pollution of the environment cannot be contained within national boundaries, a proper approach calls for common responsibility, cooperation and coordinated action at the international level. Such a common responsibility requires that practical measures be devised to facilitate the transfer of environmentally sound technology, as well as the extension of technical assistance for combating environmental pollution in developing countries.
Fifthly, in the wake of the collapse of the bipolar world, disarmament, and particularly the elimination of weapons of mass destruction, deserves to receive special priority. For even today, such concepts as nuclear deterrence, pre-emptive strike and offensive military doctrines are virtually fading, and so should the weapons that correspond to them.
The progress in the work of the Conference on Disarmament on the conclusion of the comprehensive convention on the prohibition of the production, development, stockpiling and use of chemical weapons is indeed commendable, It is our earnest hope that that convention will soon be concluded, thereby removing once and for all the danger of such weapons of mass destruction, which have taken a very heavy toll during the past decade. That, however, should not in any way entail discrimination against the third-world countries, particularly so far as development of their chemical industries for peaceful purposes is concerned. In the future world order, regional arms control can contribute to the enhancement of the process of general disarmament when placed in the context of a global arms control programme. Furthermore, the acceptability and success of any programme for regional arms control depend on ensuring the security of the countries of each region against threats emanating from within and outside their respective regions as well as on a non-discriminatory approach towards the weapons and the countries to which the programme will apply.
Sixthly, following the erosion of the climate of contention in the former bipolar world, propitious conditions have emerged for the resolution of regional disputes, which have emanated for the most part from super-Power rivalry. The settlement of a number of such crises over the past two years signals an encouraging trend, and in this connection the valuable efforts of the Secretary-General of the United Nations are indeed commendable. The United Nations, with its primary role in guiding the future world order, should endeavour to resolve the remaining regional crises through a new approach founded on promoting commonalities of values and interests among countries of each region, as well as on regional cooperation. Such an approach, which would foster the establishment of regional security and cooperation schemes in various regions, will also contribute to confidence-building, thus removing some of the causes of possible future regional conflagrations.
Within that context I should like briefly to examine three major regional crises that have attracted international attention in the course of the past several decades.
The Iraqi aggression against Kuwait and its consequences, which in the course of the past year have preoccupied the international community and particularly the United Nations, brought to the fore the necessity of dealing with the fundamental and long-term problems of the strategic Persian Gulf region. The bitter experience of the Persian Gulf war, which made clear the sources of stability and tension in our region, has demonstrated that security in the Persian Gulf region is attainable only through the expansion of relations and cooperation among the countries in the area. In our view, arrangements for security and cooperation in the Persian Gulf should be based on two fundamental principles.
First, the success of any arrangement for regional security and cooperation rests primarily on the common values and interests of the regional countries concerned. Deep-rooted bonds of religion, culture, history and commerce, as well as economic, political and international interests shared by the Persian Gulf countries, can naturally facilitate the achievement of this objective.
The second fundamental principle is that any security regime in the area has to be based on cooperation and confidence-building rather than on competition and a bloc formation, because in a competitive scenario inter-State relations tend to be based on mistrust, on an arms race and on tension, which, as recent history has shown, inherently fail to secure long-term stability for the region.
Thus, cognisant of the fact that mutual confidence fosters cooperation and that the latter in turn augments confidence and indeed security, the following practical arrangements will contribute to devising a viable regional security and cooperation scheme in the Persian Gulf area. As a first and necessary step towards confidence-building, the Persian Gulf States participating in the arrangements will observe the following principles in their bilateral and regional relations respect for one another's sovereignty and territorial integrity; inviolability of their international borders; non-resort to force in the settlement of their disputes; non-interference in one another's internal affairs; and dialogue and mutual understanding.
Secondly, the cooperation of the countries in the region in social, humanitarian and cultural, economic, industrial, scientific and technical, and political and international fields, as well as coordination in the preservation of the environment and in the energy sector, will undeniably be useful in fostering mutual confidence, which is essential for the success and longevity of any security regime.
Thirdly, any regional mechanism should be developed by the countries in the region without any foreign presence. The Islamic Republic of Iran and the southern littoral States of the Persian Gulf depend on the stability of this strategic waterway for their economic development. Furthermore, they consider the free flow of oil and the stability of world oil markets to be vital to their national interests. However, it should be borne in mind that stability, tranquillity and an atmosphere of mutual confidence are only attainable in the area provided that it is free from the presence and involvement of outside forces. In this regard, we reiterate our objection to the presence of foreign forces in the region.
Serious endeavours towards the attainment of a regional security and cooperation scheme within the framework referred to have already been made, and the Islamic Republic of Iran has done its utmost to ensure the success of this process. With the help of our regional partners in the Persian Gulf, we have made substantial headway in achieving this common objective. We are confident that the countries in the region are fully capable of ensuring the security of this vital waterway through cooperation among themselves. The recent efforts of the Secretary-General for the implementation of paragraphs 6, 7 and 8 of Security Council resolution 598 (1987) is necessary constructive and commendable steps in the right direction, which will undoubtedly facilitate the establishment of a viable regional security and cooperation system.
Another crisis which, for the past 13 years, has been on the agenda of the international community is the question of Afghanistan, which directly affects the national security of the Islamic Republic of Iran and Pakistan, the two neighbouring countries that, in addition to bonds of religion, culture and history, have shouldered the heaviest burden by hosting more than five million Afghan refugees. The Islamic Republic of Iran, in pursuit of its principled policy on the Afghan question, has consistently lent its support to the establishment of an Islamic, independent, non-aligned government in Afghanistan, which maintains friendly relations with its neighbours. The achievement of such a government depends upon the unity of all walks of the Afghan Muslim people, and may be guaranteed only through free elections. The recent joint efforts made by the Islamic Republic of Iran, Pakistan and the Afghan mujahideen in the two countries with the objective of seeking a just solution to the Afghan problem, culminating in two joint meetings during the past two months in Islamabad and Tehran, is a major step in the right direction. The United Nations and, in particular, the Secretary-General, drawing upon recent similar experiences, can play a significant role in the formulation and implementation of a just and comprehensive solution in consonance with the wishes of the Afghan people, expressed through free elections. The Islamic Republic of Iran, having welcomed the Secretary-General's five-point statement of 21 May 1991 as a constructive step containing positive elements, is of the view that the statement should receive further elaboration and clarification.
The longest regional crisis in the history of the United Nations is also the closest and the most heart-rending to all Muslims. The Palestinian problem has persisted as a chronic malady, owing to the very nature of the international system. While there is increasing hope at the international level for the settlement of regional conflicts in line with the wishes and aspirations of peoples, regrettably, there is no hope in sight for the just and honourable settlement of the Palestinian problem and restoration of the rights of this uprooted people. What is nowadays called a peace plan for the Middle East, far from addressing a just solution to the problem, is geared to bolstering the Israeli position and creating havoc, discord and disarray in the ranks of the other side; what, in this circumstance, has no relevance are the Palestinian people, their immense suffering and their usurped rights. How could the international conference, even if held as proposed, restore the right to self-determination to the Palestinian people under circumstances in which Israel becomes more and more obdurate, the Palestinian populace in the occupied areas faces ever-increasing waves of repression and reprisal, Jewish emigration and the settlement policy in the occupied areas continue unabated and the Zionists continue their occupation of Islamic lands and commit further acts of aggression, particularly against Lebanon. Therefore, in the face of such harsh realities, the Palestinian people are justified in placing all their hopes in their glorious intifadah.
The approach of the present international system to the Palestinian question - wrought with double standards - as well as the persistence of Israel in continuing its policies of occupation and ruthless suppression of the Palestinians, leave no doubt that the just and honourable settlement of the Palestinian question can be accomplished in the future world order only through the deepening and strengthening of the ongoing heroic Intifadah, a unified approach on the part of the world community to end the occupation of the Palestinian land and the establishment of an independent Palestinian State in the entire land of Palestine.
The current movement towards the establishment of a new order in international relations is taking place in the aftermath of the collapse of an unjust order whose major characteristic was the competition between the two super-Powers over domination of other countries. The utter failure of the experience based on rivalry and domination makes the necessity of precluding their entry in the future order all the more imperative. Should the necessity for a new order be manipulated so as to consolidate the position of a single Power as the dominant pole, it is a foregone conclusion that such an outcome would fail to usher in an atmosphere of confidence, let alone ensure effective international cooperation.
We, as Members of the United Nations, once again find ourselves at a crossroads. Our choices today will be crucial in shaping the future world order. The question is, in order to face the many challenges of the new world, which course will we choose: the course of domination and discrimination whose doom is already foretold, or that of justice, peace and cooperation?


